Citation Nr: 0522219	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-19 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1989 until 
June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran filed his notice of disagreement (NOD) in March 
2003, a statement of the case (SOC) was issued in May 2003, 
and the veteran perfected his appeal in July 2003.

In May 2005, the veteran had a hearing before the undersigned 
Board member at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record indicates that the veteran's hearing 
acuity diminished while he served as a sonarman on a 
submarine during service, as shown by hearing tests performed 
as part of his periodic in-service physicals and his 
separation physical.    Following service, the veteran's 
hearing has been tested by a private audiologist in 1999 and 
at a VA examination in November 2001.  However, the veteran's 
hearing has never been shown, either during or following 
service, to be severe enough to rise to the level of a 
disability under the criteria provided in 38 C.F.R. § 3.385.  
Nevertheless, at his hearing before the Board in May 2005 the 
veteran indicated that his hearing has worsened since 
November 2001.  As such, the Board finds that in an effort to 
fully assist the veteran in substantiating his claim a remand 
is necessary to further develop the medical record.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  
Accordingly, this matter is REMANDED for the following 
action:

1. Schedule the veteran for a hearing 
examination.  The examiner should be 
provided with the veteran's claim file 
and asked to fully review it.  Any 
opinion rendered must be supported by a 
complete rationale.  The examiner should:

?	Determine the auditory threshold 
for each ear at the 500, 1000, 2000, 
3000, and 4000 frequencies. 

?	Determine the veteran's speech 
recognition in each ear using the 
Maryland CNC test, and provide the scores 
from the test.

?	Conduct any other tests the 
examiner deems necessary to determine the 
veteran's hearing acuity, and if hearing 
loss exists, indicate whether it is as 
likely as not related to the veteran's 
military service, where he was a sonar 
man.

2.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	
                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

